Citation Nr: 1753643	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  10-32 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer due to herbicide agent exposure. 


REPRESENTATION

The Veteran represented by:  John R. Foote, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 until May 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran provided sworn testimony before the undersigned Veterans Law Judge at an August 2017 Travel Board hearing.  A copy of the hearing transcript has been associated with the Veteran's electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary for further evidentiary development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the Veteran's claim is afforded every consideration.

The Veteran contends that his diagnosed prostate cancer is the result of herbicide agents, such as Agent Orange, that he was allegedly exposed to during his active duty military service.   The Veteran states that he served on a "secret" mission at the McChord Air Force Base loading and unloading cargo planes and helicopters upon their return to the United States from the Republic of Vietnam.  The Veteran testified that many of these aircrafts were owned and operated by Flying Tiger Airlines, through a contract with the Central Intelligence Agency (CIA).  8/15/17 Hearing Testimony, p. 9.  The Veteran believes he is entitled to presumptive service connection for prostate cancer because he was exposed to herbicide agents under the following three circumstances.

First, he alleges that the barrels he was loading and unloading at McChord Air Force Base may have contained herbicide agents.  8/15/17 Hearing Testimony, pp. 9-10; 9/15/16 Appellate Brief, p. 4; Veteran's 9/5/16 Sworn Statement ¶ 5.  Second, he alleges that through this "secret" mission, he interacted with troops returning to the United States from the Republic of Vietnam whose clothing may have been covered in herbicide agents, the chemical residue of which may have also lined the aircraft fuselage in which he performed his work.  8/15/17 Hearing Testimony, pp. 8-9; 9/15/16 Appellate Brief, p. 4; Veteran's 9/5/16 Sworn Statement ¶ 5.  Finally, the Veteran alleges that he spent four days in the Republic of Vietnam as a result of being accidentally stowed away on a departing cargo plane.  8/15/17 Hearing Testimony, pp. 10-14; 9/15/16 Appellate Brief, p. 4.  The Veteran contends that one night in late January/early February 1969 he accidentally fell asleep in the hull of a cargo plane he was loading, and that upon waking, the aircraft was already in the air, bound for the Republic of Vietnam.  8/15/17 Hearing Testimony, p. 10.  The Veteran indicates that he landed in an area known as "Parrot's Beak" [typed as "Parents Meek" [sic] in the hearing transcript], which is actually in Cambodia, not the Republic of Vietnam.  8/15/17 Hearing Testimony, pp. 10, 13.  The Veteran then testified that he tagged along on a second flight in a smaller aircraft where supplies were delivered to Hmong tribe members in the hills of Parrot's Beak.  8/15/17 Hearing Testimony, p. 10.   After this mission, the Veteran returned to McChord Air Force Base on a cargo flight.  Once in the United States, the Veteran claims he relayed his experience to his Drill Sergeants, who sent him to a room where he signed a document in the presence of a representative from Flying Tigers Airline promising to never reveal his "secret" mission or accidental trip to the Republic of Vietnam.  Veteran's 9/5/16 Sworn Statement ¶ 8.  To date, this document has not been submitted to the electronic claims file. 

With the Veteran's contentions established, the Board turns to his arguments regarding VA's duty to assist.  In several pieces of correspondence throughout the appeals period, the Veteran has requested VA's assistance in obtaining evidence to substantiate the claims discussed above.  See e.g., Veteran's 10/14/08 statement; Veteran's 6/25/19 notice of disagreement.  Specifically, the Veteran has requested VA's assistance in obtaining records from the United States Air Force, CIA, and Flying Tiger to corroborate his claimed Republic of Vietnam service and/or herbicide agent exposure.  9/15/16 Appellate Brief, p. 9.  The Veteran alleges VA has failed to sufficiently assist him in substantiating his claims.  9/15/16 Appellate Brief, p. 7.

In April 2016, the RO issued a "Formal finding of inability to concede Agent Orange (AO) Exposure."  In this document, the RO set forth the steps it took to confirm the Veteran's claim of Republic of Vietnam service/herbicide agent exposure.  The RO indicated that that "the information required to corroborate in-country Vietnam service described by the veteran is insufficient to send to the US Army and Joint Service Records Research Center (JSRRC)."  The RO noted that the Veteran's service personnel records and service treatment records did not note service in the Republic of Vietnam or diagnosis/treatment for an herbicide agent-related condition in-service.  Attached to the formal finding, the RO included a response from the Defense Personnel Records Information Retrieval Service (DPRIS) indicating that research from the National Archives and Records Administration (NARA) could not locate the Veteran's C 31 basic training records.  It was decided that without such information, a determination on whether the Veteran was exposed to Agent Orange or other tactical herbicides at McChord Air Force Base could not be documented. 

Despite this formal finding, the Board concludes that the AOJ must undertake additional efforts to assist the Veteran in corroborating his claim.  The AOJ is instructed to send a request to the JSRRC, or any other appropriate records repository, to research whether any January 1969/February 1969 Air Force flight logs reflect any flights between McChord Air Force Base and Parrot's Beak, Cambodia.  The AOJ is also instructed to contact the CIA and request any and all documentation from January 1969/February 1969 identifying the Veteran in relation to a "secret" mission with Flying Tiger Airlines originating at McChord Air Force Base.  The Board notes that Flying Tiger Airlines has ceased operations; thus, any requests to this entity would be fruitless.  VA's duty to assist in obtaining records not in the custody of a Federal department or agency is not all encompassing, but is instead governed by the principle of reasonableness.  38 C.F.R. 3.159(c)(1) (2017).  Given these circumstances, the Board declines to instruct the AOJ to attempt to obtain records from a closed private corporation, as to do so would be unreasonable, futile, and a waste of administrative resources.  

Furthermore, the Board finds that the AOJ must contact the Armed Forces Pest Management Board for clarification as to whether herbicide agents were used, stored, transported through, or present at, McChord Air Force Base between January 1969 and February 1969.  See  April 2016 DPRIS response. 

To the extent that the Veteran believes that his service  records were destroyed in the 1973 fire at the National Records Personnel Records Center (NRPRC) in St. Louis, Missouri, the electronic claims file contains service  personnel and treatment records covering the entire period of the Veteran's active duty military service.  See  8/15/17 Hearing Testimony, p. 33.  Thus, it appears that the Veteran's service records were not impacted by this 1973 fire, and further evidentiary development is not required in this regard. 

Lastly, on remand, the Board finds that updated VA treatment records from May 2011 to present must be obtained and associated with the Veteran's electronic claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from VA Northern California Healthcare System from May 2011 to present and associate the records with the electronic claims file.

2.  Send a request to the JSRRC, or any other appropriate records repository, to research whether any Air Force flight logs between January 1969 and February 1969 document any aircraft flights-to include aircraft owned and operated by Flying Tiger Airlines-between McChord Air Force Base and Parrot's Beak, Cambodia, to include stops in the Republic of Vietnam.  The search should include any mentions of the Veteran in flight manifests during this time period.  In the event of a negative response, the AOJ should inform the Veteran and his attorney of such, and provide the details of the information it requested the appropriate records repository to research.

3.  Contact the CIA to request any and all documentation from January 1969 to February 1969 identifying the Veteran in relation to a "secret" mission with Flying Tiger Airlines originating at McChord Air Force Base.  Attempts to obtain such information and any responses must be associated with the electronic claims file.  If the AOJ is unable to obtain any pertinent evidence from the CIA, or it is determined that  records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the electronic claims file, with appropriate notice to the Veteran and his attorney. 

4.  Contact the Armed Forces Pest Management Board to determine whether herbicide agents were used, stored, transported through, or present at, McChord Air Force Base between January 1969 and February 1969.  All correspondence and responses must be associated with the electronic claims file.

5.   Then, readjudicate the Veteran's claim.  If the benefit sought is not granted, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




